    Case 19-24420 Doc 51 Filed 02/14/20 Entered 02/14/20 12:20:00 Desc Pending
          Order (Hearing Held) BATCH Filed by: (x2Jenkins tr Lon) Page 1 of 2




Lon A. Jenkins (4060)
Tami Gadd (12517)
MaryAnn Bride (13146)
Katherine T. Kang (14457)
OFFICE OF THE CHAPTER 13 TRUSTEE
405 South Main Street, Suite 600
Salt Lake City, Utah 84111
Telephone: (801) 596-2884
Facsimile: (801) 596-2898
Email: utahtrusteemail@ch13ut.org


                              UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF UTAH, CENTRAL DIVISION

 IN RE:                                                  CASE NO: 19-24420
 LINDSAY GINES
                                                         Chapter 13

                       Debtor                            Hon. KEVIN R. ANDERSON


                                ORDER DISMISSING CHAPTER 13 CASE
                                     BY CONSENT OF PARTIES

       A hearing on confirmation of the Chapter13 plan was scheduled on February 11, 2020 2:00 pm. Based
on request of the Debtor, the Court hereby ORDERS:
       1. The Debtor's case is hereby dismissed without prejudice.

       2. Of the funds being held in this case, the Trustee shall pay, to the extent funds are available, the
following claims in the following priority: (1) the allowed fee to the Trustee under 28 U.S.C. § 586(e); (2)
adequate protection payments provided for in the proposed plan, stipulated to by the parties, or ordered by the
Court; (3) allowed administrative expenses, including attorney's fees and costs in the total amount of $2,500.00,
less any retainer on the Bankruptcy Rule 2016 statement; and (4) with the balance of such funds to be returned
to the Debtor pursuant to 11 U.S.C. § 1326(a)(2) by a check made payable to the Debtor and mailed to the
debtors' most recent address on file with the Bankruptcy Court.
    Case 19-24420 Doc 51 Filed 02/14/20 Entered 02/14/20 12:20:00 Desc Pending
          Order (Hearing Held) BATCH Filed by: (x2Jenkins tr Lon) Page 2 of 2




                                             CERTIFICATE OF SERVICE

    The undersigned hereby certifies that a true and correct copy of the foregoing Order was served upon all persons
entitled to receive notice in this case via ECF Notification or by U.S. Mail to the following parties on 02/14/2020:

LEWIS P. ADAMS, ECF Notification


                                                               /S/Stephanie Beals

                           DESIGNATION OF PARTIES TO BE SERVED
CHAPTER 13 TRUSTEE - ECF NOTIFICATION

LINDSAY GINES, 211 COUNTRY CLUB , STANSBURY PARK, UT 84074


LEWIS P. ADAMS, ECF Notification




Order DISMISSING Case
Case No. 1924420
